


Exhibit 10.6




PRIVATE & CONFIDENTIAL




EMPLOYMENT CONTRACT AND STATEMENT OF
TERMS AND CONDITIONS OF EMPLOYMENT




Richard A Meaney




START DATE
You will take up your new appointment on January 3rd 2016.





POSITION TITLE
Business Unit Senior Vice President





SALARY
You will be paid an annualised salary of $450,000. This will be paid by credit
transfer to a bank account nominated by you. Your monthly Euro pay will be
determined based on the following calculation: (Annual $US salary / 12) / the
prior month average $/€ exchange rate.





BONUS
In addition, you will continue to participate in the 2016 Executive Performance
Incentive Plan, which is based on the Company’s overall financial performance
and your payout target level remains unchanged at 100% of eligible earnings for
the bonus period.



PENSION
As a participant in the Analog Devices International Investment Partnership Plan
(IPP), you will receive a 5% company contribution only if you elect to
contribute 2% of your salary.  You can also contribute AVC’s and receive up to
an additional 3% company contribution on the first 3% of AVC’s (8% total company
contribution). You have the option not to contribute to the IPP, if you so
choose.



There is a death-in-service benefit as part of the IPP. You are eligible for
this benefit, even if you choose not to participate for contribution purposes.
The death-in-service benefit is equal to four times your basic annual salary at
the time of your death and the value of your IPP account. For this purpose,
salary means your basic annual salary or wages plus shift premium but excluding
overtime, commission, bonuses or any variable payments.




HEALTH CARE
Effective immediately on taking up your appointment you will be eligible to
participate in the company's health insurance scheme. Details of this will be
advised to you when you take up your appointment.





HOURS OF WORK
Your hours of work will be 9.00am to 5.30pm Monday through to Friday,
representing a 40 hour week.




1



--------------------------------------------------------------------------------






EMPLOYMENT CONTRACT AND STATEMENT OF
TERMS AND CONDITIONS OF EMPLOYMENT (Continued)


As Analog Devices International is committed to a 39 hour week, time off in lieu
of the additional hour per week worked may be taken as 6 additional days holiday
per year which is January to December inclusive (or pro rated for less than full
holiday year). This arrangement will remain in place while the working week
remains at 39 hours.




HOLIDAYS
You will change over to the vacation holiday entitlement of ADI Limerick,
Ireland effective January 1, 2016. You will also observe the public holiday
schedule of ADI Limerick, Ireland. Your past service at other Analog locations
will carry forward in determining your future vacation holiday entitlement. Time
must be taken in accordance with the Working Time Act, 1997.

    


MEDICAL
There will be no requirement for a Pre Employment medical in this instance.



COMPANY
Company Policies are an integral part of your Contract of

POLICIES
Employment. You should make yourself familiar with these policies, which will be
available for you to view through our internal communications system online.





USAGE OF
All computers and systems access, including Internet/ Intranet and

ELECTRONIC
and email access, are provided to employees for business purposes.

TECHNOLOGY
All email either sent or received by employees is the property of ADI

AT ADI
and the company reserves the right to review employees’ email at its discretion.
In addition, ADI reserves the right to monitor employees’ Internet/Intranet
usage. Any data or files on an employee’s company-owned computer are property of
ADI.

        
Inappropriate use of ADI computers and systems is taken very seriously by the
company and will lead to disciplinary action up to and including dismissal.




CONFIDENTIALITY
Because of the nature of your employment, you are required to reaffirm your
obligation to protect the Company’s confidential information, proprietary data,
trade and other secret information. 


2



--------------------------------------------------------------------------------








EMPLOYMENT CONTRACT AND STATEMENT OF
TERMS AND CONDITIONS OF EMPLOYMENT (Continued)






C. ROOM CLOTHING
The Company requires that each employee wear the protective

SAFETY APPAREL
clothing in specific production areas, in the recognised manner. The design/type
of clothing may be changed from time to time to meet our particular
requirements. It is conditional to your continued employment that you comply
with these changes.





PROBATIONARY PERIOD
There will be no probationary period in this instance





NOTICE OF TERMINATION
Either party wishing to terminate the contract of employment will be required to
give one months notice.

    


RETIREMENT AGE            
Normal Retirement Age is 65.





If you accept the terms and conditions of employment laid down herein, please
sign the attached copy of this letter in the space provided and return it to me,
Eileen Liston - Human Resources as soon as possible.






SIGNED ON BEHALF OF
ANALOG DEVICES INTERNATIONAL
        






/s/ Eileen Liston        
Eileen Liston    
Human Resources    


I accept the above terms and conditions of employment




Signed                /s/ Richard A. Meaney




Print Employee Name    : Richard A. Meaney




This Agreement is effective as of January 3, 2016.







3

